Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 50-69 and “an RGEN protein coding region and RNA guide sequence”, and “RAV1 motif” as species in the reply filed on February 15, 2022 is acknowledged.  
	The traversal is on the ground(s) that all groups are united by the modification of NF-YC4 expression in plants and thus no additional search is required. Accordingly, the Applicant argues that Groups I-III should be rejoined (response, page 6).
Contrary to Applicant’s arguments, it must be noted that the instant application is a continuation of national stage entry of a PCT Application (PCT/US2016/018358, filed 02/17/2016) and is subject to restriction requirement under Restriction to one of the following inventions is required under 35 U.S.C. 121.  The unity of invention is not the criteria for restricting into different groups.  Accordingly, Group I is patentably distinct from inventions of Groups II-III for the reasons of record stated in the Restriction/Election mailed November 17, 2021 (see pages 5-6).
  Thus, claim 70 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on February 15, 2022. 
	However, upon, further consideration restriction for one species is withdrawn.  Accordingly, all species will be examined on merits in the present Office action.
In view of the withdrawal of the restriction requirement (for species only) as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 	Accordingly, claims 50-69 are examined on merits in the present Office action.  This restriction is made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement

2. 	Initialed and dated copies of Applicant’s IDS form 1449 filed 04/04/2020; 08/24/2020 and 12/09/2021 are attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The disclosure is objected to because of the following informalities:
3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See for example, page 59, line 20.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
	Appropriate action/corrections are required.
Claim Objections
4.	Claims 50, 53, 55 and 69 are objected to because of the following informalities:  
In claim 50: the recitation “or part thereof” is missing after “in the plant” in line 3.
In claims 50 and 53, the recitation “gene” implies that the structure comprises the coding sequence and the associated promoter, terminator, enhancer and/or repressor regulatory encoding regions are also a part of the structure (see The Federal Register, Vol. 66, No. 4, Friday, January 5, 2001 at page 1108, left column, Endnote 13).  In the instant case, increasing expression of NF-YC4 gene does not necessarily imply that the encoding NF-YC protein is also expressed.  It is important to note that it is the encoding NF-YC4 protein expression which will result in the claimed phenotype of increased protein content.  It is suggested to make appropriate amendments that reflects that expression of the encoded NF-YC4 protein results in increased protein content.
In claims 55 and 69: the recitation “total” before “protein is missing.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 50-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 50 is rejected under 35 U.S.C. 112(b), as being indefinite because claim 50 is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The preamble of claim 50 recites “a method of increasing protein content in a plant, or part thereof, comprising modifying an nuclear factor Y subunit C4 (NF-YC4) promoter operably linked to an NF-YC4 gene in the plant, wherein the modified NF-YC4 promoter increases the transcription of the NF-YC4 gene  in the plant or part thereof”.  The method lacks important method steps of plant transformation.  It is unclear whether the modified NF-YC4 promoter that increases expression of the NF-YC4 gene is transformed.  It is unclear how expression of NF-YC4 gene would be increased without transforming with a nucleic acid encoding NF-YC4 protein.  It is unclear which active method steps are required to practice the instantly claimed method.
In claims 51-53: the recitation “modifying” encompasses destruction and non-destruction of transcription repressor site located in the NF-Y4C promoter. Based on the guidance provided in the specification and what is known about the role of repressor site(s) in a gene, it is unclear how non-destructive modification of transcription repressor site located in the NF-Y4C promoter would increase expression of NF-Y4C gene coding sequence.  It is unclear what is intended?
	Dependent claims are also rejected because they fail to overcome the deficiency of parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 50 and 54-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) are directed to a method of increasing total protein content in a plant, or part thereof, comprising modifying an nuclear factor Y subunit C4 (NF-YC4) promoter operably linked to an NF-YC4 gene in the plant, wherein the modified NF-YC4 promoter increases the transcription of the NF-YC4 gene in the plant or part thereof” or wherein said method comprises modifying a transcriptional repressor site located in said NF-YC4 promoter.  The claim(s) does/do not include additional elements (method steps) that are sufficient to amount to significantly more than the judicial exception because the additional method steps, which are recited at the levels of generality (e.g. expressing within a plant; modifying NF-YC promoter,) in claim 50, from which claims are depend upon; provide conventional method steps that do not add meaningful limits to practicing the naturally occurring method.  The claimed method also encompasses a naturally occurring plant (e. g. Arabidopsis thaliana, Oryza sativa or Glycine max) NF-YC4 gene  promoter(s) having naturally occurring modification (e.g. deletion due to mutation) in its naturally occurring transcriptional repressor site present in said naturally occurring plant NF-YC4 gene promoter(s) which results in naturally occurring expression/overexpression of a native coding sequences of NF-YC gene which is operable linked to its native NF-YC4 gene promoter.  Thus, the claimed method encompasses a naturally occurring modified NF-YC4 gene promoter overexpressing naturally its native NF-YC4 coding sequence which would inherently result in increase in protein content in said naturally occurring plant having said naturally occurring mutation within its naturally occurring NF-YC4 gene promoter.  The claimed method also encompasses naturally occurring cross hybridization between such naturally occurring mutant plants with said modifications(s) in said NF-YC4 gene promoter with naturally occurring wild-type plants to produce naturally occurring mutant progeny plants overexpressing naturally NF-YC gene product.  It may be noted that selection of plants with naturally occurring altered traits happens naturally in the wild as a part of natural selection.  Thus, the claimed method(s) also read on a naturally occurring method that is practiced in nature.  The claimed method has the same characteristics as those practiced naturally within a plant species or as cellular precursors thereof and therefore does not constitute patentable method/process.  This reads on a method of nature.  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed method has the same characteristics as those practiced naturally and therefore do not constitute patentable subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 50-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 
A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to a method of increasing total protein content in a plant, or part thereof, comprising modifying an nuclear factor Y subunit C4 (NF-YC4) promoter operably linked to an NF-YC4 gene in the plant, wherein the modified NF-YC4 promoter increases the transcription of the NF-YC4 gene in the plant or part thereof compared to a corresponding wild- type (WT) plant or corresponding WT part thereof, which has not had the NF-YC4 promoter modified, or wherein the modification is achieved by transforming the plant or part thereof with an agent for modifying an NF-YC4 promoter in the plant, or wherein the agent for modifying the NF-YC4 promoter is a zinc-finger nuclease (ZFN) protein, a transcription activator-like effector nuclease (TALEN) protein, an RNA-guided, engineered nuclease (RGENs) complex, a clustered regularly interspaced short palindromic repeat (CRISPR)-Cas complex, a chemical mutagen, or a nucleic acid construct comprising a ZFN protein coding region, a TALEN protein coding region, an RGEN protein coding region and RNA guide sequence, or a Cas protein coding region and a guide sequence, or wherein the agent for modifying the NF-YC4 promoter modifies a transcriptional repressor binding site in the NF-YC4 promoter gene, whereupon the transcriptional repressor cannot prevent transcription of the NF-YC4 gene, whereupon total protein content in the plant or plant part is increased, or wherein the method further comprising selecting one or more plants or parts thereof, in which total protein content is increased compared to the total protein content in the corresponding WT plant or the corresponding WT part thereof, which has not had the NF-YC4 promoter modified, or wherein the protein content is increased in the leaves or the seeds of the plant or part thereof, or wherein the plant or part thereof is a crop plant, or wherein the crop plant is soybean, rice, or corn, or wherein the plant or part thereof is a monocot, or wherein the plant or part thereof is a dicot, or wherein the transcriptional repressor binding site is modified by a deletion, or wherein the transcriptional repressor binding site is modified by one or more nucleotide substitutions, or wherein the transcriptional repressor site is modified by chemical mutagenesis, or wherein the transcriptional repressor binding site comprises an ERF motif, a RAV1 motif, or both an ERF motif and a RAV1 motif, or wherein the plant cell or part thereof is rice and (i) two ERF motifs are deleted, (ii) RAV 1 motif is deleted, or (iii) a RAV1 motif and an ERF motif are deleted, or wherein the plant or part thereof is soybean and either (i) two RAV1 motifs are deleted or (ii) a RAV1 motif and an ERF motif are deleted, or wherein an ERF motif is deleted, a RAV1 motif is deleted, or both an ERF motif and a RAV1 motif are deleted by using TALENS, or wherein an ERF motif is deleted, a RAV1 motif is deleted, or both an ERF motif and a RAV1 motif are deleted by using CRISPR/Cas9, or wherein an ERF motif is mutated, a RAV1 motif is mutated, or both an ERF and a RAV1 motif are mutated using chemical mutagenesis, or a method of producing a plant with increased protein content, which method comprises crossing a plant obtained in accordance with the method, with a second plant to produce progeny plants and selecting progeny plants with increased protein content, whereupon a plant with increased protein content is produced.
Claims are directed to a method comprising any NF-YC4 gene with modified NF-YC4 promoter from any source and having the functional activity of increasing protein content upon its expression in a plant.
The breadth of claims encompass any type of modification (destructive or non-destructive) in NF-YC4 gene derived from any source.
The breadth of claims also encompass modified NF-YC4 promoter having regions of NF-YC4 promoter gene(s) from diverse sources having transcriptional repressor site(s).
The breadth of claims encompasses a very large genus comprising diverse species which are derived from diverse sources.  For example, the genus encompassed by the breadth and scope of the claims include but not limited to NF-YC4 gene(s) with modified NF-YC4 promoter(s) from prokaryotes, lower eukaryotes, higher eukaryotes (animal and plant species) etc., and having the function of increasing protein content in any plant species, or part thereof upon expression of said NF-YC4 gene(s) derived from said diverse sources.
The instant specification, however, only describes over-expression of NF-YC4 protein coding sequences derived from Arabidopsis thaliana (GenBank Sequence Accession NOs: NM_125742.5 or NM_001037053.1; Gene ID: 836466), Oryza sativa (Os03g14669 as SEQ ID NO: 1) and Glycine max  (Glyma06g17780 as SEQ ID NO: 8) plant species by transforming Arabidopsis plants with a nucleic acid sequence encoding of NF-YC4 protein coding sequences derived from Arabidopsis thaliana, Oryza sativa and Glycine max plant species.  The transgenic plants overexpressing Arabidopsis thaliana and Oryza sativa exhibited increase in protein content.  However, it is noted that the specification is silent about the protein content in transgenic plants overexpressing Glycine max NF-YC4 protein coding sequence.  The specification also describes mutating NF-YC4 gene promoter from rice and soybean to either delete or mutate at transcription repressor binding sites (RAV1 and/or ERF) and subsequently creating recombinant constructs comprising said modified (mutated) NF-YC4 promoters operably linking to a luciferase coding sequence. These constructs were transformed into tobacco and expression of luciferase was found to be increased compared to control.  The targeted mutation and/or deletion of repressor binding sites (RAV1/ ERF) was done using PCR based and CRISPR/cas9 based modification techniques.  See in particular, pages 50-54 and 60-61; figures, 6-9; examples 17, 18, and 23.
The specification does not describe the structure for representative members (NF-YC4 genes carrying modified NF-YC4 promoter) of Applicant’s broadly claimed genus from diverse sources (bacteria, lower eukaryotes, lower plants, diverse higher plant species, diverse animal species as encompassed by the breadth of claims) and thus their function of increasing total protein content upon expression in a plant is either unknown or unpredictable.
The specification does not describe the structure for representative members of NF-YC4 promoters with repressor site(s) of Applicant’s broadly claimed genus from diverse sources (bacteria, lower eukaryotes, lower plants, diverse higher plant species, diverse animal species as encompassed by the breadth of claims) and thus their function of increasing total protein content upon modifying (deleting promoter repressor site or inactivating promoter repressor sites) in a plant is either unknown or unpredictable.
The specification does not correlate the structure of representative members of Applicant’s broadly claimed genus comprising NF-YC4 genes with modified NF-YC4 promoter(s) having deleted or inactivated repressor binding sites and their variants from diverse sources as encompassed by the breadth and the scope of the claims to the function of increasing protein content upon expression in a diverse plant species.
State of the art related suggest that NF-YC4 gene(s) and their encoded proteins belong to complex NF-YC transcription factor gene family.  NF-YC transcription factor gene(s) and their encoded proteins from diverse sources suggests that members of NF-YC gene family are involved in diverse functions.  See for example, Murai-Takeda et al. (Journal of Biological Chemistry, 285:8084-8093; Published 2010; see in particular abstract) who teach that NF-YC transcription factor protein(s) in animals acts as corepressor of mineralocorticoid receptor.  Also see Liu et al. (Nat Commun. 7:12768. Published 2016 Sep 14. doi:10.1038/ncomms12768; see in particular abstract), who teach that Arabidopsis NF-YC4 modulates gibberellic acid (GA) and abscisic acid (ABA)-mediated seed germination.
This implies that members of NF-YC transcription factor gene family isolated from diverse sources are implicated in diverse functions.
Thus one of skilled in the art would not expect all NF-YC4 gene(s) even with modified (deleted/inactivated repressor binding sites) NF-YC4 promoter their encoded proteins would result increase in protein content upon expression in a transgenic plant environment.  The specification does not teach which NF-YC4  gene(s) with said modified NF-YC4 promoter(s) and their encoded proteins would confer this trait and which would not.  
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of a functional NF-YC4 gene(s) having modified NF-YC4 promoter(s) and their encoded proteins.  Applicant’s broadly claimed genus encompasses structures whose function is unrelated to NF-YC4 protein coding sequences derived from Arabidopsis thaliana (GenBank Sequence Accession NOs: NM_125742.5 or NM_001037053.1; Gene ID: 836466), Oryza sativa (Os03g14669 as SEQ ID NO: 1) and Glycine max  (Glyma06g17780 as SEQ ID NO: 8).  The specification fails to describe the function of increased total protein content for a representative species of Applicant’s broadly claimed genus.
The only species whose structure and function is described in the specification is NF-YC4 protein coding sequences derived from few plant species, such as Arabidopsis thaliana (GenBank Sequence Accession NOs: NM_125742.5 or NM_001037053.1; Gene ID: 836466), Oryza sativa (Os03g14669 as SEQ ID NO: 1) and Glycine max  (Glyma06g17780 as SEQ ID NO: 8).  Structure of nucleic acid sequences encoding NF-YC4 proteins from diverse (bacteria to mammals) sources are not described, and thus their function is unknown.
Structure of nucleic acid sequences encoding (NF-YC4 genes) from diverse sources (bacteria, lower eukaryotes, lower plants, diverse higher plant species, diverse animal species as encompassed by the breadth of claims) involved in the function of increasing total protein content upon expressing in a plant is thus either unknown or unpredictable.
Structure of nucleic acid sequences encoding NF-YC4 gene promoter sequences with transcriptional repressor sites from diverse sources (bacteria, lower eukaryotes, lower plants, diverse higher plant species, diverse animal species as encompassed by the breadth of claims) involved in the function of increasing protein content upon modifying said repressor site(s) in a plant is thus either unknown or unpredictable. 
Structure of nucleic acid sequences encoding NF-YC4 modified gene promoter sequences with modified (deleted/inactivated) transcriptional repressor sites from diverse sources (bacteria, lower eukaryotes, lower plants, diverse higher plant species, diverse animal species as encompassed by the breadth of claims) and involved in the function of increasing total protein content upon increasing expression of operably linked NF-YC4 coding sequence from diverse sources is thus either unknown or unpredictable.
It is also important to note the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
Thus one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, NF-YC4 protein coding sequences derived from Arabidopsis thaliana (GenBank Sequence Accession NOs: NM_125742.5 or NM_001037053.1; Gene ID: 836466), Oryza sativa (Os03g14669 as SEQ ID NO: 1) and Glycine max  (Glyma06g17780 as SEQ ID NO: 8) with modified NF-Y4C promoter(s) are insufficient to describe the claimed genus. 
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.  
	Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
8.	Claims 50-69 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of increasing total protein content in a plant, or a part thereof, comprising transforming a plant with a nucleotide sequence encoding NF-YC4 protein as set forth in the encoding coding sequences of Arabidopsis thaliana (GenBank Sequence Accession NOs: NM_125742.5 or NM_001037053.1; Gene ID: 836466), Oryza sativa (Os03g14669 as SEQ ID NO: 1) or Glycine max  (Glyma06g17780 as SEQ ID NO: 8), wherein said nucleotide sequence is expressed from a modified NF-YC4 promoter from Arabidopsis thaliana, Oryza sativa and Glycine max, respectively and wherein said modification comprises deletion or inactivating RAV1 and/or ERF repressor binding sites, selecting a transgenic  plant which expresses said NF-YC4 protein, does not reasonably provide enablement for (a) any NF-YC4 gene (other than Arabidopsis thaliana (GenBank Sequence Accession NOs: NM_125742.5 or NM_001037053.1; Gene ID: 836466), Oryza sativa (Os03g14669 as SEQ ID NO: 1) and Glycine max  (Glyma06g17780 as SEQ ID NO: 8), (b) expressing said NF-YC4 genes from a modified NF-YC4 promoter that does not comprise deleting or inactivating RAV1 and/or ERF repressor binding sites, and (c) increasing total protein content in a plant by a method that does not involve method steps of plant transformation and selection of transgenic plants overexpressing transgenic NF-YC protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims are broadly drawn to a method of increasing total protein content in a plant, or part thereof, comprising modifying an nuclear factor Y subunit C4 (NF-YC4) promoter operably linked to an NF-YC4 gene in the plant, wherein the modified NF-YC4 promoter increases the transcription of the NF-YC4 gene in the plant or part thereof compared to a corresponding wild- type (WT) plant or corresponding WT part thereof, which has not had the NF-YC4 promoter modified, or wherein the modification is achieved by transforming the plant or part thereof with an agent for modifying an NF-YC4 promoter in the plant, or wherein the agent for modifying the NF-YC4 promoter is a zinc-finger nuclease (ZFN) protein, a transcription activator-like effector nuclease (TALEN) protein, an RNA-guided, engineered nuclease (RGENs) complex, a clustered regularly interspaced short palindromic repeat (CRISPR)-Cas complex, a chemical mutagen, or a nucleic acid construct comprising a ZFN protein coding region, a TALEN protein coding region, an RGEN protein coding region and RNA guide sequence, or a Cas protein coding region and a guide sequence, or wherein the agent for modifying the NF-YC4 promoter modifies a transcriptional repressor binding site in the NF-YC4 promoter gene, whereupon the transcriptional repressor cannot prevent transcription of the NF-YC4 gene, whereupon total protein content in the plant or plant part is increased, or wherein the method further comprising selecting one or more plants or parts thereof, in which total protein content is increased compared to the total protein content in the corresponding WT plant or the corresponding WT part thereof, which has not had the NF-YC4 promoter modified, or wherein the protein content is increased in the leaves or the seeds of the plant or part thereof, or wherein the plant or part thereof is a crop plant, or wherein the crop plant is soybean, rice, or corn, or wherein the plant or part thereof is a monocot, or wherein the plant or part thereof is a dicot, or wherein the transcriptional repressor binding site is modified by a deletion, or wherein the transcriptional repressor binding site is modified by one or more nucleotide substitutions, or wherein the transcriptional repressor site is modified by chemical mutagenesis, or wherein the transcriptional repressor binding site comprises an ERF motif, a RAV1 motif, or both an ERF motif and a RAV1 motif, or wherein the plant cell or part thereof is rice and (i) two ERF motifs are deleted, (ii) RAV 1 motif is deleted, or (iii) a RAV1 motif and an ERF motif are deleted, or wherein the plant or part thereof is soybean and either (i) two RAV1 motifs are deleted or (ii) a RAV1 motif and an ERF motif are deleted, or wherein an ERF motif is deleted, a RAV1 motif is deleted, or both an ERF motif and a RAV1 motif are deleted by using TALENS, or wherein an ERF motif is deleted, a RAV1 motif is deleted, or both an ERF motif and a RAV1 motif are deleted by using CRISPR/Cas9, or wherein an ERF motif is mutated, a RAV1 motif is mutated, or both an ERF and a RAV1 motif are mutated using chemical mutagenesis, or a method of producing a plant with increased protein content, which method comprises crossing a plant obtained in accordance with the method, with a second plant to produce progeny plants and selecting progeny plants with increased protein content, whereupon a plant with increased protein content is produced.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
Claims are directed to a method comprising any NF-YC4 gene with modified NF-YC4 promoter from any source and having the functional activity of increasing protein content upon its expression in a plant.
The breadth of claims encompass any type of modification (destructive or non-destructive) in NF-YC4 gene derived from any source
The breadth of claims also encompass modified NF-YC4 promoter having regions of NF-YC4 promoter gene(s) from diverse sources having transcriptional repressor site(s).
The breadth of claims encompasses NF-YC4 gene sequences from diverse species which are derived from diverse sources.  For example, the breadth and scope of the claims encompasses includes but not limited to NF-YC4 gene(s) from prokaryotes, lower eukaryotes, higher eukaryotes (animal and plant species) etc., and which produce a trait of increasing total protein content in any plant species, or part thereof upon expression of said NF-YC4 gene(s) derived from said diverse sources.
The instant specification, however, only provides guidance on the over-expression of NF-YC4 protein coding sequences derived from Arabidopsis thaliana (GenBank Sequence Accession NOs: NM_125742.5 or NM_001037053.1; Gene ID: 836466), Oryza sativa (Os03g14669 as SEQ ID NO: 1) and Glycine max  (Glyma06g17780 as SEQ ID NO: 8) plant species by transforming Arabidopsis plants with a nucleic acid sequence encoding of NF-YC4 protein coding sequences derived from Arabidopsis thaliana, Oryza sativa and Glycine max plant species.  The transgenic plants overexpressing Arabidopsis thaliana and Oryza sativa exhibited increase in protein content.  However, it is noted that the specification is silent about the protein content in transgenic plants overexpressing Glycine max NF-YC4 protein coding sequence.  The specification also describes mutating NF-YC4 gene promoter from rice and soybean to either delete or mutate at transcription repressor binding sites (RAV1 and/or ERF) and subsequently creating recombinant constructs comprising said modified (mutated) NF-YC4 promoters operably linking to a luciferase coding sequence. These constructs were transformed into tobacco and expression of luciferase was found to be increased compared to control.  The targeted mutation and/or deletion of repressor binding sites (RAV1/ ERF) was done using PCR based and CRISPR/cas9 based modification techniques.  See in particular, pages 50-54 and 60-61; figures, 6-9; examples 17, 18, and 23.
The instant specification fails to provide guidance on how to isolate nucleic acid sequences encoding NF-YC4 protein encoding genes from diverse sources (e.g. prokaryotes, lower eukaryotes, lower plants, monocot, dicots, animals etc.) as encompassed by the claims and use such diverse NF-YC4 protein encoding genes in a method to increase total protein content in a plant.
State of the related art suggests that NF-YC4 gene(s) and their encoded proteins belong to complex NF-YC transcription factor gene family.  NF-YC transcription factor gene(s) and their encoded proteins from diverse sources suggests that members of NF-YC gene family are involved in diverse functions.  See for example, Murai-Takeda et al. (Journal of Biological Chemistry, 285:8084-8093; Published 2010; see in particular abstract) teach NF-YC transcription factor protein(s) in animals acts as corepressor of mineralocorticoid receptor.  Also see Liu et al. (Nat Commun. 7:12768. Published 2016 Sep 14. doi:10.1038/ncomms12768; see in particular abstract), who teach that Arabidopsis NF-YC4 modulate gibberellic acid (GA) and abscisic acid (ABA)-mediated seed germination.
This implies that members of NF-YC transcription factor gene family isolated from diverse sources are implicated in diverse functions.
Thus one of skilled in the art would not expect all NF-YC4 gene(s) and their encoded proteins would result increase in total protein content upon expression in a transgenic plant environment.  The specification does not teach which NF-YC4  gene(s) and their encoded proteins would confer this trait and which would not.  
The state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
Thus, in the absence of guidance, isolating and analyzing NF-YC4 protein encoding genes from diverse sources that can be used in a method to increase protein content in a plant or a part thereof would require undue experimentation.
Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate NF-YC4 protein encoding genes from diverse sources to increase protein content in a plant or a part thereof upon using in a method.  
In the absence of guidance, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those that can increase protein content when over-expressed in a plant or a part thereof.  See Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 at page 1027, where it is taught that the disclosure of a few gene sequences did not enable claims broadly drawn to any analog thereof.
Claims also encompass using any NF-YC4 promoter with any type of modification in expressing operably linked NF-YC4 coding sequence.  The recitation “modifying” encompasses increasing or decreasing expression of the promoter.  The modification also encompasses destructive and non-destructive modification of the promoter.  The specification, however only provides guidance on deleting or inactivating RAV1 or ERF repressor binding site(s) of NF-YC4 promoter to increase expression of operably linking NF-YC4 coding sequence.  In the absence of guidance, it would require undue experimentation to practice the claimed method for the full scope of the recitation “modifying”.
Claims also encompass over-expressing in a plant or part thereof any NF-YC4 gene using any method steps. The specification, however only provides guidance on the over-expression of NF-YC4 protein coding sequences derived from Arabidopsis thaliana (GenBank Sequence Accession NOs: NM_125742.5 or NM_001037053.1; Gene ID: 836466), Oryza sativa (Os03g14669 as SEQ ID NO: 1) and Glycine max  (Glyma06g17780 as SEQ ID NO: 8) plant species by transforming Arabidopsis plants with a nucleic acid sequence encoding of NF-YC4 protein coding sequences derived from Arabidopsis thaliana, Oryza sativa and Glycine max plant species.  The transgenic plants overexpressing Arabidopsis thaliana and Oryza sativa exhibited increase in protein content.  However, it is noted that the specification is silent about the protein content in transgenic plants overexpressing Glycine max NF-YC4 protein coding sequence.  The specification also describes mutating NF-YC4 gene promoter from rice and soybean to either delete or mutate at transcription repressor binding sites (RAV1 and/or ERF) and subsequently creating recombinant constructs comprising said modified (mutated) NF-YC4 promoters operably linking to a luciferase coding sequence.  These constructs were transformed into tobacco and expression of luciferase was found to be increased compared to control.  The targeted mutation and/or deletion of repressor binding sites (RAV1/ ERF) using done using PCR based and CRISPR/cas9 based modification techniques.  See in particular, pages 50-54 and 60-61; figures, 6-9; examples 17, 18, and 23.
However, specification does not provide guidance on making said plant or parts thereof, comprising overexpressing said NF-YC4 protein encoding genes from Arabidopsis, Oryza or Glycine in any manner other than a method that comprises transforming a plant with a nucleic acid sequence which encode said NF-YC4 protein encoding genes.  The specification does not provide guidance on co-factors, or positive regulators of said NF-YC4 protein encoding genes from Arabidopsis, Oryza and Glycine, for example that makes the endogenous genes to overexpress to increase protein content in a plant.  The specification provides no guidance on up-stream regulatory factors, for example, that may be necessary in stimulating the overexpression of said endogenous genes.
In the absence of adequate guidance, undue experimentation would have been required by a skilled artisan to determine how to practice a method that comprises over-expression of said NF-YC4 protein encoding genes, without transforming the plant with said NF-YC4 protein encoding genes.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 50-69 are rejected under 35 U.S.C. 103 as being unpatentable over Ratcliffe et al. (US Patent Publication No. 20100223689 A1; Published September 2, 2010) and further in view of Ikeda et al. (Plant Cell Physiol., 50:970-975, 2009), Kagaya et al. (Nucleic Acids Research, 27:470-478, 1999), Nakamura et al. (GenBank Sequence Accession No. AB007649.1; 2004) and Xie et al. (Molecular Plant, 6:1975-1983, 2013).
Ratcliffe et al. teach a method of producing a transgenic plant comprising transformation of said plant with a plant transformation vector comprising a genetic construct which comprises an expression cassette having a plant NF-YC4 gene sequence encoding NF-YC4 polypeptide.  The reference further teaches that the NF-YC4 encoding sequence is operably linked to a constitutive 35S CaMV promoter.  The reference also teaches transgenic plants over-expressing the said NF-YC4 gene sequence encoding the NF-YC4 polypeptide taught in the reference.  The reference also teach producing transgenic seeds from said transgenic plants.  The reference further teaches that said transgenic plants are from soybean, rice or corn crop plant species, and said NF-YC4 encoding gene sequences are from Arabidopsis thaliana, Oryza sativa or Glycine max plant species.  The reference also teaches that Agrobacterium-mediated plant transformation method step was used in obtaining said transgenic plants.  The reference also teaches the method steps of crossing said transgenic plants to produce transgenic seeds and transgenic progenies thereof.  The reference further teaches selecting said transgenic plants and progenies for improved traits (increased growth and yield).  See in particular, Table 7 (e.g. Hap5 (NF-YC4), SEQ ID NOs: 65, 66, At/G1646); examples I-VI; pages 28-38; Figure 5.
Ratcliffe et al. do not teach using NF-YC4 gene promoter whose transcription repressor binding sites are inactivated (encompassed by the recitation “modifying”).
Ikeda et al. teach transcriptional repressors, such as RAV1.  See in particular, abstract, table 1 
Kagaya et al. teach binding of RAV1 to transcription repressor binding site CAACA.  See in particular, abstract, Figs. 1-7. 
Nakamura et al. teach the promoter sequence of NF-YC4 gene taught by Ratcliffe et al.  See in particular, pages 3 and 4 for NF-YC4 protein sequence, and nucleotide positions 27986 through 28738 at page 12. 
Xi et al. teach using RNA-guided genome editing using CRISPR/Cas based system in targeting an endogenous plant gene to suppress or eliminate its expression in plant cells.  The reference clearly suggests the advantages and precision of using CRISPR/Cas based system of targeting endogenous plant genes from diverse plant species to eliminate or suppress expression of said targeted endogenous gene.  Xi et al. further teach that CRISPR-cas system can be used as an efficient and powerful tool for gene editing and precise genome editing in plants by using multiple guided RNAs (gRNAs) with a 20-22 nt region designed to pair with distinct genomic sites which are followed by the protospacer-adjacent motif (PAM).  Xi et al. clearly suggest that using multiple guided RNAs (gRNAs) to achieve multiple edits within the targeted endogenous gene of the plant cell.  See in particular, abstract; Figures 1-5; results and discussion, methods, pages 1975-1981; also see supplementary data at the end of the reference.
It would have been obvious and within the scope of an ordinary skill in the art to have used any promoter, including NF-YC4 gene promoter in expressing of Ratcliffe et al NF-YC4 coding sequence in a plant.  Given NF-YC4 promoter contains transcriptional repressor binding sites (CAACA) for RAV1 (transcriptional repressor protein) as taught by Ikeda et al. and Kagaya et al., it would have been obvious for one of ordinary skill in the art to have deleted or destroyed such transcriptional repressor binding sites in any NF-YC4 gene promoter, including the one taught by Nakamura et al. to make it strong and constitutive promoter for high levels of NF-YC4 protein expression in Ratcliffe et al. plant and thus arrive at the claimed invention with a reasonable expectation of success and without any surprising results.
It would have been obvious and within the scope of an ordinary skill in the art to have used any technique that modifies DNA sequence to alter/ suppress or prevent binding of a repressor to increase expression of a DNA promoter, including the CRISPR/Cas based gene editing system as taught by Xi et al. as a matter of design choice to arrive at the Applicant’s invention with a reasonable expectation of success without any surprising results.
It would have been prima facie obvious, and within the scope of an ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of predictable variants (techniques available for altering/deleting suppression binding site in a DNA promoter) including highly efficient and precise CRISPR/Cas based system taught by Xi et al. to increase expression of any operably linked coding sequence, including Ratcliffe et al. NF-YC4 protein encoding sequence to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
Thus, while one of ordinary skill in the art would have expressed Ratcliffe et al. NF-YC4 protein in a plant for the purpose of obtaining transgenic plant with improved growth and yield characteristics as discussed above, it would have been obvious that said transgenic plants would have also exhibited any other characteristics including increase in total protein content that are related to the property of Ratcliffe et al. NF-YC4 protein over-expression in said transgenic plants and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 50-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10640781 (‘781 thereof). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass the same method steps to produce same product.  The instant claims and those of the patent (‘781) encompass increasing total protein content in a plant, or part thereof, comprising modifying an nuclear factor Y subunit C4 (NF-YC4) promoter operably linked to an NF-YC4 gene in the plant, wherein the modified NF-YC4 promoter increases the transcription of the NF-YC4 gene in the plant or part thereof compared to a corresponding wild- type (WT) plant or corresponding WT part thereof, which has not had the NF-YC4 promoter modified, or wherein the modification is achieved by transforming the plant or part thereof with an agent for modifying an NF-YC4 promoter in the plant.  The specification of the patent (‘781) clearly teach using agents liker a zinc-finger nuclease (ZFN) protein, a transcription activator-like effector nuclease (TALEN) protein, an RNA-guided, engineered nuclease (RGENs) complex, a clustered regularly interspaced short palindromic repeat (CRISPR)-Cas complex, a chemical mutagen, or a nucleic acid construct comprising a ZFN protein coding region, a TALEN protein coding region, an RGEN protein coding region and RNA guide sequence, or a Cas protein coding region and a guide sequence for inactivating or deleting repressor binding sites (RAV1 and/or ERF motifs) present in WT unmodified NF-YC4 promoter to increase expression of NF-YC4 protein in plant (transgenic) or part thereof.  It will be also obvious to use strong constitutive promoter(s) like p35S of patent (‘781) claims 5 and 6 instead of NF-YC4 to arrive at the transgenic plants and parts thereof with increased protein content.
Conclusions
11. 	Claims 50-69 are rejected. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445. The examiner can normally be reached on 8.30 a.m. to 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA). 
/VINOD KUMAR/             Primary Examiner, Art Unit 1663